DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the original application filed on 5/14/21. This action is Non-Final. Claims 1-20 are pending and have been examined.  
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Specification
The applicant’s specification submitted is acceptable for examination purposes. 
Claim Objections
Claim 17 is objected to because of the following conditional language: “when executed by a processor.”  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, on accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50 – 57, hereinafter referred to as the “2019 PEG”).
Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted the claim system (claims 1 – 8), method (claims 9 – 16) and storage media (claims 17 – 20) are directed to one of the eligible categories of subject matter and therefore satisfies Step 1.
Step 2. In accordance with Step 2A Prong one of 2019 PEG, it is noted that the claims recite an abstract idea by reciting a method of organization human activities, which falls into the “software per se” group within group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The claims recite the abstract idea of access raw data for transformation, which falls within the abstract idea of a mental process. It is noted that cited abstract idea also falls within the mental processes group within the enumerated groupings of abstract ideas set forth in 2019 PEG. The recitation of generic computer components does not negate the abstractness of given limitation. The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1: 
A system for generating a multi-operator data transformation pipeline, the system comprising: at least one processing unit; and system memory encoding instructions that, when executed by the at least one processing unit, cause the system to perform operations comprising: access raw data for transformation; receive a selection of a target table or target visualization, wherein the target table or target visualization is for data other than the raw data; extract table properties and target constraints; and based on the extracted table properties and target constraints, synthesize one or more multi-operator data transformation pipelines for transforming the raw data to a generated table or generated visualization.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to access raw data for transformation (claim 1). However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount a particular application.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element of combination of elements amount to significantly more than the judicial exception. 
Step 2B. It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to synthesize one or more multi-operator data transformation pipelines, though at a very high level of generality and without imposing meaningful limitation on the scope of the claim. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/ Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".
The additional elements are broadly applied to the abstract idea(s) at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer," as explained in MPEP § 2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally transmitting, analyzing, and outputting (e.g., displaying) data are examples of insignificant extra-solution activity. The recitation synthesize one or more multi-operator data transformation pipelines is performed by an apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer". 
MPEP § 2106.0S(d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
• Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ... ; TLI Communications LLC v. AV Auto. LLC ... ; OIP Techs., Inc., v. Amazon.com, Inc ... ; buySAFE, Inc. v. Google, Inc ... ;
• Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life ... ;
• Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;
• Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ;
• Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank ... ; and
• A web browser's back and forward button functionality, Internet Patent
• Corp. v. Active Network, Inc. ...

. . . Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ...
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent claims 2 – 8, 10 – 16 and 18 – 20 have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of transformation pipelines, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al., U.S. Patent Application Publication No.: 2019/0130007 (Hereinafter “Hao”), and further in view of Shah et al., U.S. Patent Application Publication No.: 2018/0150528 (Hereinafter “Shah”).
Regarding claim 1, Hao teaches, a system for generating a multi-operator data transformation pipeline, the system comprising: 
at least one processing unit (Hao [0066]: processing unit 1014); and 
system memory encoding instructions that, when executed by the at least one processing unit, cause the system to perform operations comprising (Hao [0066]: system memory): 
access raw data for transformation (Hao [0021]: “The mappings can be employed to identify candidate transformation scripts from portions of historical transformation scripts for employment in ETL processing of the new data source.”); 
receive a selection of a target table or target visualization, wherein the target table or target visualization is for data other than the raw data (Hao [0035]: “Preprocessing component 202 can annotate one or more tables (e.g. key tables or any other suitable tables) of source schema 412 a with metadata. For example, one or more table names and/or column names can be tagged with metadata that employs names that are in alignment with names used in the target schema 414 a of data target 414, a naming standard, user specified names, or any other suitable naming convention.); 
extract table properties and target constraints (Hao [0007]: “In another embodiment, a computer program product for extract, transform, load (ETL) processing of a new data source to a data target is provided.); and 
Hao does not clearly teach, based on the extracted table properties and target constraints, synthesize one or more multi-operator data transformation pipelines for transforming the raw data to a generated table or generated visualization. However, Shah [0027] teaches, “This specification begins with a general description of a provider network that implements an Extract, Transform, Load (ETL) service that identifies, transforms, and moves data stored in the provider network or in external data stores. Then various examples of the ETL service including different components/modules, or arrangements of components/module that may be employed as part of implementing the ETL service are discussed. A number of different methods and techniques to implement generating data transformation workflows are then discussed, some of which are illustrated in accompanying flowcharts.”
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Hao et al. to the Shah’s system by adding the feature of data transformation. The references (Hao and Shah) teach features that are analogous art and they are directed to the same field of endeavor, such as ETL data. Ordinary skilled artisan would have been motivated to do so to provide Hao’s system with enhanced data. (See Shah [Abstract], [0027-0028], [0032], [0045]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 2, the system of claim 1, wherein the raw data includes multiple input tables (Shah [0016]: “Various embodiments of generating data transformation workflows are described herein. Increasing numbers of data storage and processing systems have encouraged a diverse set of data formats for storing data objects. Some data formats offer structured data schemas, like relational table formats and other data formats may provide semi-structured or unstructured data schemas, like groupings or collections of items in a non-relational database. Storing data objects according to different data formats offers entities that manage data opportunities to optimize the way data is stored for maintaining or processing the data. However, as data is often shared amongst different systems for processing that may not support the same data formats, data transformation from one data format to another is often performed to make data more widely available to different systems.”).
Regarding claim 3, the system of claim 1, wherein the operators in the one or multi-operator data transformation pipelines include at least two or more table-reshaping operators or string transformation operators (Shah [0026]: “In FIG. 1B illustrates a transformed data object according to a data transformation workflow, according to some embodiments. A source data object may be stored according to a source data format 170, such as a JavaScript Object Notation (JSON) file) and source data schema 172. Source data schema 172 may describe a table, with table name 174 c “raw scores,” column names 174 a “User,” “Score1,” “Score2,” and column data types 174 b “string,” “integer,” “integer.” In different embodiments, different transformation targets may be used to generate a data transformation workflow. Target data format 180 may be provided, in some embodiments. For example, target data format 180 may be a relational database file, encoding the table described by source data schema 172 into a relational database file type, as depicted in FIG. 1B. The transformation target may also be target data schema 182.).
Regarding claim 4, the system of claim 3, wherein: 
the table-reshaping operators include at least one of a join operator, a union operator, a groupby operator, an agg operator, a pivot operator, an unpivot operator, or an explode operator; and the string transformation operators include at least one of a split operator, a substring operator, a concatenate operator, casing operator, or an index operator (Shah [0056]: “A transformation may be performed to convert data into a relational data format (e.g., converting lists, items or attributes, into row entries with respective column values). Another transformation that may be implemented, in some embodiments, may rename a column, field, or attribute. A transformation may select particular fields from the data object or split fields into two different frames, locations, fields, or attributes. Transformations may split rows, entries, or items into separate rows, entries, or items. Transformations may unbox or box data values, like strings.).
Regarding claim 5, the system of claim 1, wherein the target constraints include at least one of a key-column constraint or a functional-dependency constraint (Hao [0035]: “In another non-limiting example, preprocessing component 202 can perform preprocessing 404 directly on new data source 412. Preprocessing component 202 can annotate one or more tables (e.g. key tables or any other suitable tables) of source schema 412 a with metadata. For example, one or more table names and/or column names can be tagged with metadata that employs names that are in alignment with names used in the target schema 414 a of data target 414, a naming standard, user specified names, or any other suitable naming convention.). 
Regarding claim 6, the system of claim 1, wherein the one or more one or more multi-operator data transformation pipelines includes a first multi-operator data transformation pipeline and a second and multi-operator data transformation pipeline the operations further comprise:
concurrently display: the operators of the first multi-operator data transformation pipeline as selectable visual indicators; and the operators of the second multi-operator data transformation pipeline as selectable visual indicators (Hao [0049-0050]: “In another example, transformation script evaluation component 208 can determine a resource utilization (e.g., memory utilization, storage utilization, processing utilization, bandwidth utilization, or any other suitable resource utilization) of a candidate transformation script, and assign a performance score to the candidate transformation script based on the determined resource utilization. For example, if a first candidate transformation script has lower resource utilization than a second candidate transformation script, the first candidate transformation script can be given a higher performance score than the second transformation script. An output of transformation script evaluation component 208 can include performance scored transformation scripts 418, which are the candidate transformation scripts with assigned performance scores.).
Regarding claim 7, the system of claim 1, wherein the operations further comprise:
generate single-operator partial pipelines; for each single-operator partial pipeline, determine a likelihood probability and a constraint-matching criteria, wherein the constraint-matching criteria is based on the target constraints (Shah [0021]: “Transformation determination 130 may identify or otherwise obtain the source data schema 110 and target data format 120 (and/or target data schema) in order to compare the source data schema and target data format and/or schema to determine one or more transformations to be applied to data object 112 to transform the data object into target data format 120 (and/or target data schema). For example, a rules-based comparison may be performed, in some embodiments, to perform file type comparisons to identify different features of the file type of target data format (e.g., different header or metadata information included in the target data format, different delimiters or mechanisms for denoting data values, etc.). Transformations to affect these different features may be correspondingly selected (e.g., transformations to rewrite, insert, or modify headers or metadata information, transformations to apply different delimiters, etc.). Differences in the source data schema 110 and a target data schema may indicate transformations to aggregate, combine, group, split, separate, rearrange, or restructure the location of data values (e.g., changing the mapping of data values to columns, combining values from fields into a single field, or relationalize or de-relationalize the form of data values). Differences in the source data schema 110 and a target data schema may indicate transformations to delete, select, filter, modify, convert, or change the data values of the data object.”);
based on the determined likelihood probabilities and constraint matching criteria for the single-operator partial pipelines, select a subset of the single-operator partial pipelines (Shah [0055]: “In one embodiment, rules-based decisions for comparing data formats and selecting transformations may be implemented. For example, if the source data format is a semi-structured data format, and the target data format is a structured data format, then a subset of decision making rules for semi-structured to structured data format transformations may be performed to compare and select transformations. In this way, comparison and selection of transformation(s) may be tailored to the data formats in question (instead of examining all possible transformations for different data formats). Rules-based decisions and other heuristics for selecting transformations may be updated in response to feedback received from users, in at least some embodiments.”);
generate, from the subset of the single-operator partial pipelines, double-operator partial pipelines; for each double-operator partial pipeline, determine a likelihood probability and a constraint-matching criteria, wherein the constraint-matching criteria is based on the target constraints (Shah [0019]: “Data object 112 may be any form of data or data structure, (e.g., file, directory, database table, log, block, partition, chunk, or range of bytes). Data object 112 may be stored in a data store (e.g., in persistent block-based storage devices in some embodiments, such as hard disk drives, or in a volatile data store in other embodiments, such as system memory components). Data object 112 may be stored according to a source data schema 110. A data schema, like source data schema 110, may include different types of structural information (e.g., number of columns or objects in the data object, data types in the data object, data structures or arrangement of values in the data object, expected values (e.g., default values or expressions for determining a value), key data values, presence of or inclusion logical or physical partitioning or sharding of data, and/or any other data that may be used to access or to process the data of data object 112..); and
based on the determined likelihood probabilities and constraint matching criteria for the double-operator partial pipelines, select a subset of the double-operator partial pipelines (Shah [0020]: “Thus, in some embodiments, instead of or in addition to target data format 120, a transformation workflow may be generated to transform data from the source data schema 110 to a target data schema (which may then be stored according to a same or different data format). For instance, data object 112 may be stored in an ORC file with a data schema of 6 columns and the target data schema may only include 4 columns. The transformation workflow may store the transformed data object as an ORC file.);
wherein the synthesized one or more multi-operator data transformation pipelines are based on the subset of the double-operator pipelines (Shah [0021]: “Transformation determination 130 may identify or otherwise obtain the source data schema 110 and target data format 120 (and/or target data schema) in order to compare the source data schema and target data format and/or schema to determine one or more transformations to be applied to data object 112 to transform the data object into target data format 120 (and/or target data schema). For example, a rules-based comparison may be performed, in some embodiments, to perform file type comparisons to identify different features of the file type of target data format (e.g., different header or metadata information included in the target data format, different delimiters or mechanisms for denoting data values, etc.). Transformations to affect these different features may be correspondingly selected (e.g., transformations to rewrite, insert, or modify headers or metadata information, transformations to apply different delimiters, etc.).).
Regarding claim 8, the system of claim 7, wherein selecting the subset of single-operator partial pipelines and the subset of double-operator partial pipelines includes using at least one reinforcement learning model (Hao [0020-0021]: “With the advent of systems that perform analysis (e.g., mining, learning, modeling, predicting, or any other suitable form of data analysis) of large datasets, there is a desire to transform a vast amount of heterogeneous data sources into a homogenous data target. For example, in performing clinical studies, an electronic health record (EHR) for a large dataset of patients can come from a plurality of hospital systems, each employing different systems and data schemas. Furthermore, while many of the EHR fields may relate to similar data, they can have different names and different formats. … A subset of highest scoring candidate transformation scripts can be recommended to an entity (e.g., machine, hardware, software and/or human) for selection in ETL processing of the new data source to the data target. In another example, the embodiments can automatically employ one or more of the subset of highest scoring candidate transformation scripts for selection in ETL processing of the new data source to the data target.”).
Regarding claim 9, Hao teaches, a method for generating a multi-operator data transformation pipeline, the method comprising:
accessing raw data for transformation (Hao [0021]: “The mappings can be employed to identify candidate transformation scripts from portions of historical transformation scripts for employment in ETL processing of the new data source.”);
receiving a selection of a target table or target visualization, wherein the target table or target visualization is for data other than the raw data (Hao [0035]: “Preprocessing component 202 can annotate one or more tables (e.g. key tables or any other suitable tables) of source schema 412 a with metadata. For example, one or more table names and/or column names can be tagged with metadata that employs names that are in alignment with names used in the target schema 414 a of data target 414, a naming standard, user specified names, or any other suitable naming convention.);
extracting table properties and target constraints (Hao [0007]: “In another embodiment, a computer program product for extract, transform, load (ETL) processing of a new data source to a data target is provided.); and
Hao does not clearly teach, based on the extracted table properties and target constraints, synthesizing one or more multi-operator data transformation pipelines for transforming the raw data to a generated table or generated visualization. However, Shah [0027] teaches, “This specification begins with a general description of a provider network that implements an Extract, Transform, Load (ETL) service that identifies, transforms, and moves data stored in the provider network or in external data stores. Then various examples of the ETL service including different components/modules, or arrangements of components/module that may be employed as part of implementing the ETL service are discussed. A number of different methods and techniques to implement generating data transformation workflows are then discussed, some of which are illustrated in accompanying flowcharts.”
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Hao et al. to the Shah’s system by adding the feature of data transformation. The references (Hao and Shah) teach features that are analogous art and they are directed to the same field of endeavor, such as ETL data. Ordinary skilled artisan would have been motivated to do so to provide Hao’s system with enhanced data. (See Shah [Abstract], [0027-0028], [0032], [0045]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 10, the method of claim 9, wherein the raw data includes multiple input tables (Shah [0016]: “Various embodiments of generating data transformation workflows are described herein. Increasing numbers of data storage and processing systems have encouraged a diverse set of data formats for storing data objects. Some data formats offer structured data schemas, like relational table formats and other data formats may provide semi-structured or unstructured data schemas, like groupings or collections of items in a non-relational database. Storing data objects according to different data formats offers entities that manage data opportunities to optimize the way data is stored for maintaining or processing the data. However, as data is often shared amongst different systems for processing that may not support the same data formats, data transformation from one data format to another is often performed to make data more widely available to different systems.”).
Regarding claim 11, the method of claim 9, wherein the operators in the one or multi-operator data transformation pipelines include at least two or more table-reshaping operators or string transformation operators (Shah [0026]: “In FIG. 1B illustrates a transformed data object according to a data transformation workflow, according to some embodiments. A source data object may be stored according to a source data format 170, such as a JavaScript Object Notation (JSON) file) and source data schema 172. Source data schema 172 may describe a table, with table name 174 c “raw scores,” column names 174 a “User,” “Score1,” “Score2,” and column data types 174 b “string,” “integer,” “integer.” In different embodiments, different transformation targets may be used to generate a data transformation workflow. Target data format 180 may be provided, in some embodiments. For example, target data format 180 may be a relational database file, encoding the table described by source data schema 172 into a relational database file type, as depicted in FIG. 1B. The transformation target may also be target data schema 182.).
Regarding claim 12, the method of claim 11, wherein:
the table-reshaping operators include at least one of a join operator, a union operator, a groupby operator, an agg operator, a pivot operator, an unpivot operator, or an explode operator; and the string transformation operators include at least one of a split operator, a substring operator, a concatenate operator, casing operator, or an index operator (Shah [0056]: “A transformation may be performed to convert data into a relational data format (e.g., converting lists, items or attributes, into row entries with respective column values). Another transformation that may be implemented, in some embodiments, may rename a column, field, or attribute. A transformation may select particular fields from the data object or split fields into two different frames, locations, fields, or attributes. Transformations may split rows, entries, or items into separate rows, entries, or items. Transformations may unbox or box data values, like strings.).
Regarding claim 13, the method of claim 9, wherein the target constraints include at least one of a key- column constraint or a functional-dependency constraint (Hao [0035]: “In another non-limiting example, preprocessing component 202 can perform preprocessing 404 directly on new data source 412. Preprocessing component 202 can annotate one or more tables (e.g. key tables or any other suitable tables) of source schema 412 a with metadata. For example, one or more table names and/or column names can be tagged with metadata that employs names that are in alignment with names used in the target schema 414 a of data target 414, a naming standard, user specified names, or any other suitable naming convention.).
Regarding claim 14, the method of claim 9, wherein the one or more one or more multi-operator data transformation pipelines includes a first multi-operator data transformation pipeline and a second multi-operator data transformation pipeline, and the method further comprises:
concurrently displaying: the operators of the first multi-operator data transformation pipeline as selectable visual indicators; and the operators of the second multi-operator data transformation pipeline as selectable visual indicators  (Hao [0049-0050]: “In another example, transformation script evaluation component 208 can determine a resource utilization (e.g., memory utilization, storage utilization, processing utilization, bandwidth utilization, or any other suitable resource utilization) of a candidate transformation script, and assign a performance score to the candidate transformation script based on the determined resource utilization. For example, if a first candidate transformation script has lower resource utilization than a second candidate transformation script, the first candidate transformation script can be given a higher performance score than the second transformation script. An output of transformation script evaluation component 208 can include performance scored transformation scripts 418, which are the candidate transformation scripts with assigned performance scores.).
Regarding claim 15, the method of claim 9, further comprising:
generating single-operator partial pipelines; for each single-operator partial pipeline, determining a likelihood probability and a constraint-matching criteria, wherein the constraint-matching criteria is based on the target constraints (Shah [0021]: “Transformation determination 130 may identify or otherwise obtain the source data schema 110 and target data format 120 (and/or target data schema) in order to compare the source data schema and target data format and/or schema to determine one or more transformations to be applied to data object 112 to transform the data object into target data format 120 (and/or target data schema). For example, a rules-based comparison may be performed, in some embodiments, to perform file type comparisons to identify different features of the file type of target data format (e.g., different header or metadata information included in the target data format, different delimiters or mechanisms for denoting data values, etc.). Transformations to affect these different features may be correspondingly selected (e.g., transformations to rewrite, insert, or modify headers or metadata information, transformations to apply different delimiters, etc.). Differences in the source data schema 110 and a target data schema may indicate transformations to aggregate, combine, group, split, separate, rearrange, or restructure the location of data values (e.g., changing the mapping of data values to columns, combining values from fields into a single field, or relationalize or de-relationalize the form of data values). Differences in the source data schema 110 and a target data schema may indicate transformations to delete, select, filter, modify, convert, or change the data values of the data object.”);
based on the determined likelihood probabilities and constraint matching criteria for the single-operator partial pipelines, selecting a subset of the single-operator partial pipelines (Shah [0055]: “In one embodiment, rules-based decisions for comparing data formats and selecting transformations may be implemented. For example, if the source data format is a semi-structured data format, and the target data format is a structured data format, then a subset of decision making rules for semi-structured to structured data format transformations may be performed to compare and select transformations. In this way, comparison and selection of transformation(s) may be tailored to the data formats in question (instead of examining all possible transformations for different data formats). Rules-based decisions and other heuristics for selecting transformations may be updated in response to feedback received from users, in at least some embodiments.”);
generating, from the subset of the single-operator partial pipelines, double-operator partial pipelines; for each double-operator partial pipeline, determining a likelihood probability and a constraint-matching criteria, wherein the constraint-matching criteria is based on the target constraints (Shah [0019]: “Data object 112 may be any form of data or data structure, (e.g., file, directory, database table, log, block, partition, chunk, or range of bytes). Data object 112 may be stored in a data store (e.g., in persistent block-based storage devices in some embodiments, such as hard disk drives, or in a volatile data store in other embodiments, such as system memory components). Data object 112 may be stored according to a source data schema 110. A data schema, like source data schema 110, may include different types of structural information (e.g., number of columns or objects in the data object, data types in the data object, data structures or arrangement of values in the data object, expected values (e.g., default values or expressions for determining a value), key data values, presence of or inclusion logical or physical partitioning or sharding of data, and/or any other data that may be used to access or to process the data of data object 112..); and
based on the determined likelihood probabilities and constraint matching criteria for the double-operator partial pipelines, selecting a subset of the double-operator partial pipelines (Shah [0020]: “Thus, in some embodiments, instead of or in addition to target data format 120, a transformation workflow may be generated to transform data from the source data schema 110 to a target data schema (which may then be stored according to a same or different data format). For instance, data object 112 may be stored in an ORC file with a data schema of 6 columns and the target data schema may only include 4 columns. The transformation workflow may store the transformed data object as an ORC file.);
wherein the synthesized one or more multi-operator data transformation pipelines are based on the subset of the double-operator pipelines (Shah [0021]: “Transformation determination 130 may identify or otherwise obtain the source data schema 110 and target data format 120 (and/or target data schema) in order to compare the source data schema and target data format and/or schema to determine one or more transformations to be applied to data object 112 to transform the data object into target data format 120 (and/or target data schema). For example, a rules-based comparison may be performed, in some embodiments, to perform file type comparisons to identify different features of the file type of target data format (e.g., different header or metadata information included in the target data format, different delimiters or mechanisms for denoting data values, etc.). Transformations to affect these different features may be correspondingly selected (e.g., transformations to rewrite, insert, or modify headers or metadata information, transformations to apply different delimiters, etc.).).
Regarding claim 16, the method of claim 15, wherein selecting the subset of single-operator partial pipelines and the subset of double-operator partial pipelines includes using at least one reinforcement learning model  (Hao [0020-0021]: “With the advent of systems that perform analysis (e.g., mining, learning, modeling, predicting, or any other suitable form of data analysis) of large datasets, there is a desire to transform a vast amount of heterogeneous data sources into a homogenous data target. For example, in performing clinical studies, an electronic health record (EHR) for a large dataset of patients can come from a plurality of hospital systems, each employing different systems and data schemas. Furthermore, while many of the EHR fields may relate to similar data, they can have different names and different formats. … A subset of highest scoring candidate transformation scripts can be recommended to an entity (e.g., machine, hardware, software and/or human) for selection in ETL processing of the new data source to the data target. In another example, the embodiments can automatically employ one or more of the subset of highest scoring candidate transformation scripts for selection in ETL processing of the new data source to the data target.”).
Regarding claim 17, Hao teaches, computer storage media storing instructions, that when executed by a processor (Hao [0066]: processing unit 1014), causes the processor to perform operations comprising:
accessing raw data for transformation (Hao [0021]: “The mappings can be employed to identify candidate transformation scripts from portions of historical transformation scripts for employment in ETL processing of the new data source.”);
receiving a selection of a target table or target visualization, wherein the target table or target visualization is for data other than the raw data (Hao [0035]: “Preprocessing component 202 can annotate one or more tables (e.g. key tables or any other suitable tables) of source schema 412 a with metadata. For example, one or more table names and/or column names can be tagged with metadata that employs names that are in alignment with names used in the target schema 414 a of data target 414, a naming standard, user specified names, or any other suitable naming convention.);
extracting table properties and constraints (Hao [0007]: “In another embodiment, a computer program product for extract, transform, load (ETL) processing of a new data source to a data target is provided.); and
Hao does not clearly teach, based on the extracted table properties and target constraints, synthesizing one or more multi-operator data transformation pipelines for transforming the raw data to a generated table or generated visualization. However, Shah [0027] teaches, “This specification begins with a general description of a provider network that implements an Extract, Transform, Load (ETL) service that identifies, transforms, and moves data stored in the provider network or in external data stores. Then various examples of the ETL service including different components/modules, or arrangements of components/module that may be employed as part of implementing the ETL service are discussed. A number of different methods and techniques to implement generating data transformation workflows are then discussed, some of which are illustrated in accompanying flowcharts.”
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Hao et al. to the Shah’s system by adding the feature of data transformation. The references (Hao and Shah) teach features that are analogous art and they are directed to the same field of endeavor, such as ETL data. Ordinary skilled artisan would have been motivated to do so to provide Hao’s system with enhanced data. (See Shah [Abstract], [0027-0028], [0032], [0045]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 18, the computer storage media storing instructions of claim 17, wherein:
the operators in the one or multi-operator data transformation pipelines include at least two or more table-reshaping operators or string transformation operators (Shah [0026]: “In FIG. 1B illustrates a transformed data object according to a data transformation workflow, according to some embodiments. A source data object may be stored according to a source data format 170, such as a JavaScript Object Notation (JSON) file) and source data schema 172. Source data schema 172 may describe a table, with table name 174 c “raw scores,” column names 174 a “User,” “Score1,” “Score2,” and column data types 174 b “string,” “integer,” “integer.” In different embodiments, different transformation targets may be used to generate a data transformation workflow. Target data format 180 may be provided, in some embodiments. For example, target data format 180 may be a relational database file, encoding the table described by source data schema 172 into a relational database file type, as depicted in FIG. 1B. The transformation target may also be target data schema 182.);
the table-reshaping operators include at least one of a join operator, a union operator, a groupby operator, an agg operator, a pivot operator, an unpivot operator, or an explode operator; and the string transformation operators include at least one of a split operator, a substring operator, a concatenate operator, casing operator, or an index operator (Shah [0056]: “A transformation may be performed to convert data into a relational data format (e.g., converting lists, items or attributes, into row entries with respective column values). Another transformation that may be implemented, in some embodiments, may rename a column, field, or attribute. A transformation may select particular fields from the data object or split fields into two different frames, locations, fields, or attributes. Transformations may split rows, entries, or items into separate rows, entries, or items. Transformations may unbox or box data values, like strings.).
Regarding claim 19, the computer storage media storing instructions of claim 17, wherein the target constraints include at least one of a key-column constraint or a functional-dependency constraint (Hao [0035]: “In another non-limiting example, preprocessing component 202 can perform preprocessing 404 directly on new data source 412. Preprocessing component 202 can annotate one or more tables (e.g. key tables or any other suitable tables) of source schema 412 a with metadata. For example, one or more table names and/or column names can be tagged with metadata that employs names that are in alignment with names used in the target schema 414 a of data target 414, a naming standard, user specified names, or any other suitable naming convention.).
Regarding claim 20, the computer storage media storing instructions of claim 17, wherein selecting the subset of single-operator partial pipelines and the subset of double-operator partial pipelines includes using at least one reinforcement learning model  (Hao [0020-0021]: “With the advent of systems that perform analysis (e.g., mining, learning, modeling, predicting, or any other suitable form of data analysis) of large datasets, there is a desire to transform a vast amount of heterogeneous data sources into a homogenous data target. For example, in performing clinical studies, an electronic health record (EHR) for a large dataset of patients can come from a plurality of hospital systems, each employing different systems and data schemas. Furthermore, while many of the EHR fields may relate to similar data, they can have different names and different formats. … A subset of highest scoring candidate transformation scripts can be recommended to an entity (e.g., machine, hardware, software and/or human) for selection in ETL processing of the new data source to the data target. In another example, the embodiments can automatically employ one or more of the subset of highest scoring candidate transformation scripts for selection in ETL processing of the new data source to the data target.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Agnew, US 10,459,939, Parallel coordination chart visualization for machine data search and analysis system
Li, US 2015/0100542, Automatic generation of an extract, transform, load (ETL) job
Schuster, US 2015/0081618, Systems and methods for internet-driven business intelligence systems including event-oriented data

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA AHMED whose telephone number is (571) 270-0236.  The examiner can normally be reached on MON – FRI: 8AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABA AHMED/
Examiner, Art Unit 2154

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154